                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


EARL K. LAWRENCE, JR.                                                  CIVIL ACTION

VERSUS                                                                     No. 17-9775

GREAT LAKES DREDGE & DOCK                                                  SECTION I
CO., LLC OF LOUISIANA


                                ORDER & REASONS

      Defendant Great Lakes Dredge & Dock Company, LLC (“GLDD”) has filed

several objections 1 to plaintiff Earl Lawrence’s (“Lawrence”) proposed trial exhibits. 2

After reviewing the exhibits at issue and considering the applicable Federal Rules of

Evidence, the Court rules as follows:


                       GLDD Employee Personnel Records

      GLDD’s first three objections are to the admissibility of records from the

personnel files of GLDD employees Rodney Silas (“Silas”), Ruben Zamora (“Zamora”),

and Bo Hannegan (“Hannegan”). 3 According to the parties’ proposed pretrial order,

Silas, Zamora, and Hannegan were present when Lawrence was allegedly injured in

connection with the incident underlying this lawsuit. 4




1 See generally R. Doc. No. 43.
2 In his response, Lawrence withdrew several of the objected-to exhibits. The Court
will only consider those exhibits that remain disputed.
3 See R. Doc. No. 43, at 1.
4 See R. Doc. No. 37, at 4, 29, 30.
      GLDD argues that the records are irrelevant. 5 GLDD also argues that the

records are inadmissible hearsay, and that this objection cannot be overcome by

proper authentication; according to GLDD, the documents have not been

authenticated thus far, and Silas, Zamora, and Hannegan are expected to testify via

video deposition, so they cannot authenticate the records at trial. 6

      In response, Lawrence argues that the records are relevant to several issues in

dispute, namely “[the] lack of relevant safety training and lack of familiarity and

adherence to safety procedures by personnel directly involved in the job at issue in

this lawsuit.” 7 Lawrence also argues that authentication of the personnel records is

unnecessary because GLDD produced them during discovery. 8 In fact, GLDD objects

to several exhibits on improper authentication grounds, and Lawrence’s response is

the same for each one: without citing any authority, Lawrence states that there is no

need to authenticate any document that GLDD produced in response to discovery

requests.

      “Authentication of a document is a condition precedent to its admission.”

United States v. Ceballos, 789 F.3d 607, 617 (5th Cir. 2015). Under Rule 901 of the

Federal Rules of Evidence, “[t]o satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.” Fed. R. Evid.




5 R. Doc. No. 43, at 2.
6 R. Doc. No. 43, at 2, 3–4, 5–6; see also R. Doc. No. 37, at 29, 30.
7 See R. Doc. No. 58, at 1–2.
8 R. Doc. No. 58, at 1.



                                            2
901(a). Notably, the Fifth Circuit does not require “conclusive proof of authenticity

before allowing the admission of disputed evidence.” Ceballos, 789 F.3d at 618

(quoting United States v. Jimenez Lopez, 873 F.2d 769, 772 (5th Cir. 1989)).

      The mere fact that a document was produced by an opposing party during

discovery, without more, is not conclusive of the document’s authenticity. Elwakin v.

Target Media Partners Operating Co., LLC, 901 F. Supp. 2d 730, 742 (E.D. La. Oct.

9, 2012) (Roby, M.J.) (citing Railroad Mgmt. Co., L.L.C. v. CFS La. Midstream Co.,

428 F.3d 214, 219–20 (5th Cir. 2005)). However, “a document may be authenticated

by proof that it was produced in discovery” by the opposing party in combination with

other factors, “such as the opposing party’s failure to dispute the document’s

authenticity, the presence of the opposing party’s signature, and the [fact that the]

opposing party affirmed the truth of the document’s contents in its own briefing.”

Long v. C.M. Long, Inc., No. 15-2424, 2017 WL 9440685, at *5 (W.D. La. Mar. 15,

2017) (citing Railroad Mgmt. Co., 428 F.3d at 219–20).

      The Court cautions Lawrence that all documents will have to be properly

authenticated before they can be admitted into evidence; the mere fact that GLDD

produced a document during discovery, alone, will generally not be sufficient.

Ultimately, the Court will defer determination of whether records from GLDD

employees’ personnel files are admissible until trial, at which time it will also address

concerns related to Federal Rules of Evidence 401 and 403. 9



9Under Rule 403, “[t]he court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

                                           3
                Job Description and Physical Demand Analysis

      GLDD only objects to documents summarizing the job description and physical

demand analysis for a watch engineer on a cutter suction dredge. 10 In addition to

disputing whether the documents have been or will be properly authenticated at trial,

GLDD argues that these documents are irrelevant because Lawrence was not

working on a cutter suction dredge in December 2015, the date of the alleged incident

and, furthermore, the documents “have nothing to do with the work being done by

[Lawrence]” at that time. 11

      In response, Lawrence notes that the vessel that he was working on at the time

of the alleged incident (the “vessel”) is a booster barge “used to facilitate dredging

operations on the dredge TEXAS, which is a cutter section [sic] dredge” and that he

was working as a watch engineer on the date he was injured. 12 Lawrence’s contention

that he was a watch engineer is supported by the deposition testimony of Sherif

Abdelgufar (“Abdelgufar”), who Lawrence describes as “GLDD’s maintenance

manager and the manager who assigned Kenny to work on the TEXAS JR at the time




presenting cumulative evidence.” Rule 401 defines relevant evidence as evidence that
“has any tendency to make a fact more or less probable than it would be without the
evidence,” assuming the fact “is of consequence in determining the action.”
10 R. Doc. No. 43, at 7. GLDD filed this objection in response to an exhibit listed in

the pretrial order, which includes sixty pages of job descriptions and physical demand
analyses for several positions. See id. However, in its opposition, Lawrence withdrew
all pages of the exhibit except those discussed herein. R. Doc. No. 58, at 3 & n.1.
11 R. Doc. No. 43, at 7. GLDD also argues that, even if the documents have been

authenticated and are relevant, these documents should nonetheless be inadmissible
at trial under Rule 403. See id. at 7–8.
12 R. Doc. No. 58, at 3.



                                          4
of the subject accident.” 13 During his deposition, Abdelgufar referred to Lawrence as

a watch engineer. 14

       Whether the proposed exhibit is relevant depends on several facts, such as

whether Lawrence was indeed a watch engineer and, if the TEXAS JUNIOR is not a

cutter suction dredge, whether the job description and physical job analysis are

nonetheless applicable to the tasks Lawrence was performing on the date he was

allegedly injured. The Court will defer its ultimate ruling on the issue until trial.


                                        X-rays

       GLDD objects to the admissibility of MRI images and X-rays of Lawrence’s

spinal cord stimulator hardware. 15 In addition to arguing that the images and X-rays

have not been properly authenticated, according to GLDD, the imaging results were

not produced during discovery. 16 As a result, its independent medical examiner has

not been able to review and analyze them, which GLDD claims unduly prejudices it

at trial. 17 Lawrence asserts that the imaging was not ordered until October 30, 2018;

therefore, the images and X-rays could not have been produced during the discovery

period. 18

       However, GLDD is now in possession of the images and X-rays. Because the

trial date has been reset for February 25, 2019, GLDD has adequate time to provide



13 Id.
14 R. Doc. No. 58-1, at 2.
15 R. Doc. No. 43, at 12.
16 Id.
17 Id.
18 See R. Doc. No. 58, at 4.



                                           5
the images and X-rays to its independent medical examiner for review. Assuming the

same are authenticated at trial, this issue is resolved and the untimeliness objection

is moot.

      The parties may reopen the discovery period to exchange documents and expert

reports by deadlines that they agree to between themselves. If the Court determines

at trial that the images and/or X-rays are inadmissible, it will also decide at that time

whether Lawrence may nonetheless use them for demonstrative purposes.


                      Impeachment and Rebuttal Catch-all

      In the proposed pretrial order, Lawrence listed as an exhibit “[a]ny and all

documents needed for impeachment and rebuttal testimony.” 19 GLDD argues that

this catch-all is not sufficiently descriptive and may contain documents that were

never provided to GLDD before trial. 20 The Court agrees with GLDD about the broad

and vague nature of this item on the exhibits list. Moreover, Lawrence has not offered

any opposition to this objection. Accordingly, such objection is sustained. 21


                     GLDD’s Indemnity and Liability Policy

      GLDD objects to the admissibility of its indemnity and liability company policy

(the “policy”) under Rule 411 of the Federal Rules of Evidence, which provides:

      Evidence that a person was or was not insured against liability is not
      admissible to prove whether the person acted negligently or otherwise


19 R. Doc. No. 37, at 24.
20 R. Doc. No. 43, at 12.
21 Should there be good cause for not listing a specific document or documents for

impeachment or rebuttal purposes, the Court will address any such evidence evidence
at trial.

                                           6
      wrongfully. But the court may admit this evidence for another purpose,
      such as proving a witness's bias or prejudice or proving agency,
      ownership, or control.

      GLDD asserts that there are no issues with respect to witness bias or prejudice

nor any dispute about who owns the vessel, so there is no reason that the policy would

be necessary to establish agency, ownership, or control at trial. 22 GLDD argues that

the true purpose behind Lawrence’s attempt to present the policy to the jury is to

show GLDD’s financial status and its ability to pay any damages awarded. 23 Because

Lawrence has not filed an opposition to this objection explaining why the policy

should be admitted at trial, the objection is sustained.


                            Medical Invoices and Bills

      Finally, GLDD objects to the admissibility of any medical invoices or bills,

arguing that they are irrelevant because maintenance and cure is not an issue in this

case. 24 GLDD further argues that such invoices and bills are not only irrelevant but

also unduly prejudicial to GLDD. 25 Lawrence has not filed any opposition to this

objection and, in fact, he suggested in his own objections that maintenance and cure

is not in dispute. 26 The Court therefore sustains the objection.




22 Id. at 13.
23 Id.
24 Id. at 13–14.
25 Id. at 14.
26 See R. Doc. No. 44, at 2 (objecting to the admissibility of records demonstrating that

GLDD has paid Lawrence’s maintenance and cure because “GLDD was obligated to
pay such under its cure obligation and once paid they are not a part of plaintiff’s
claim”).

                                           7
                               CONCLUSION

      IT IS ORDERED that Great Lakes Dredge & Dock Company, LLC’s

objections are SUSTAINED IN PART, DISMISSED IN PART, and DEFERRED

IN PART, as stated herein.

      New Orleans, Louisiana, November 19, 2018.


                                   _______________________________________
                                            LANCE M. AFRICK
                                   UNITED STATES DISTRICT JUDGE




                                      8
